UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-52706 KARAT PLATINUM INC. (Formerly Sentra Consulting Corp,) (Exact name of registrant as specified in its charter) Nevada 20-5297544 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 15 Hoover Street, Inwood New York 11096 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number (516)592-5600 Securities registered under Section12(b) of the Exchange Act: Title Of Each Class Name of Each Exchange On Which Registered None None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of Securities Act.YES£NOR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the ActYES£NOR Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESRNO£ Indicate by check mark if disclosure of delinquent filers in response to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes£NoR On June26, 2008, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $50,500,000 based upon the average of the highest and lowest bid quotations for such Common Stock as obtained from the Over The Counter Bulletin Board on that date. 1 Solely for the purpose of this calculation, shares held by directors and officers of the registrant have been excluded. Such exclusion should not be deemed a determination or an admission by registrant that such individuals are, in fact, affiliates of the registrant. The number of shares outstanding on June 26, 2008 was 33,125,000shares of Common Stock, $.001par value. DOCUMENTS INCORPORATED BY REFERENCE None 2 TABLE OF CONTENTS PART I ITEM 1. Business 4 ITEM1A. Risk Factors 8 ITEM1B. Unresolved Staff Comments,,, 16 ITEM2. Properties,. 16 ITEM3. Legal Proceedings, 16 ITEM4. Submission of Matters to a Vote of Security Holders 16 PARTII ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 ITEM 6. Selected Financial Data 17 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operation 17 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 8. Financial Statements and Supplementary Data 23 ITEM 9. Changesin and Disagreementswith Accountants on Accounting and FinancialDisclosure 23 ITEM 9A (T) Controls and Procedures 23 ITEM 9B. Other Information 24 PART III Item 10 Directors, Executive Officers and Corporate Governance 24 Item 11 Executive Compensation 26 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13 Certain Relationships and Related Transactions, and Director Independence 28 Item 14 Principal Accounting Fees and Services 29 PART IV ITEM 15 Exibits, Financial Statement Schedules 30 SIGNATURES We have registered the trademarks “KARAT PLATINUM; 14 KARAT PLATINUM AND 14 kt. pt.” in the U.S. and certain other countries. 3 PARTI Item1.Business NoteRegarding Forward Looking Information This Current Report on Form 10-K contains forward-looking information.
